DETAILED ACTION
Response to Amendment
Applicant's amendments to the claims and specification filed May 23rd, 2022 have been entered. Claims 1, 3-6, and 8-16 have been amended. Claim 2 has been cancelled.
The Section 112, 1st rejections and objections to the drawings as made in the Office action mailed November 23rd, 2021 have been withdrawn due to Applicant’s amendments to the specification.
The Section 102 rejections over Campbell as made in the Office action mailed November 23rd, 2021 have been withdrawn due to Applicant’s amendments.
The Section 103 rejections over Campbell as the primary reference as made in the Office action mailed November 23rd, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The rejections have been modified to reflect Applicant’s amendments as recited below.

Response to Arguments
Applicant's arguments filed May 23rd, 2022 have been fully considered but they are not persuasive.

Applicant argues that Kuhn drops out as a reference since Kuhn is part of the chain of priority. The Examiner disagrees.
Since the filing date was determined by the Examiner (and not argued/traversed by Applicant) as set forth in the previous Office action to be August 10th, 2021 for all claims and Kuhn was published on July 9th, 2020, it is fully available as prior art under 102(a)(1). See MPEP 2133.01, specifically Santarus, Inc. vs Par Pharmaceutical, Inc. 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012).
Therefore, Kuhn does not drop out and is included in the combination as claimed.
Furthermore, even if Kuhn were to be overcome by a change in filing date, while not included in any rejections for clarity and length, many other references could substitute Kuhn for at least the independent claim by teaching how form a cross-laminated wooden panel comprising at least one hollow member having an opening at an edge that would substitute for a non-cross-laminated wall comprising a hollow wall portion communicating with the opening of a chase applied at an edge for electrical, mechanical, and/or plumbing systems as taught by Campbell/Ito, such as Wang et al. (CN 105926830 A), optionally in view of Ohara et al. (JP 2004-276296 A), OR Merl et al. (EP 2390433 A1), OR Intech (DE 202013001756 U1), OR Specht (DE 102014013420 A1), OR Vandeweyer (BE 10224499 B1), OR Espinosa (U.S. Pub. No. 2020/0299962 A1), OR Takahashi et al. (JP 2019-173275 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-18, 20-23, 26, & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (Integrating Structure, Systems, and Space: CLT + Steel) (hereinafter “Campbell”) in view of Ito et al. (JP 08-199839 A) (hereinafter “Ito”) and Kuhn et al. (JP 20200215784 A1) (hereinafter “Kuhn”), and further in view of Lachavanne et al. (WO 2020/065198 A1) (hereinafter “Lachavanne”) as applied to claims 29-30.
Regarding claims 1, 18, 20-23, and 26, Campbell teaches a cross-laminated timber (CLT) panel comprising members of wood in parallel comprising at least a second layer comprising parallel members of wood at an angle (perpendicular) to the first layer for a total of three, five, seven, nine or more layers (pgs. 5-6), wherein along an entire panel edge on at least one side a hollow (steel/metal) seam member provides integration of both structural connections between adjacent CLT panels and building services simultaneously (abstract), wherein the hollow member comprising an identical thickness to the CLT panel providing a trimmed appearance and flanges for attachment to the CLT (pg. 16) via screwing, bolting, or clipping (pgs. 11 & 34), wherein the hollow provides a chase, plumbing space, ventilation duct, or electrical wiring pathway along any side of a wall, ceiling, or floor space (pgs. 12, 17-18, & 20-25) between two CLT panels in the same plane and/or in different planes in an angle thereto along one or more edges.
Further regarding claim 1 and regarding claims 3-17 and 29-30, Campbell teaches that integration of systems/pipelines inbetween layers is possible but not preferred for a complete building service integration, such that Campbell does not teach one or more boards of one or more layers being formed as hollow members comprising a bore in communication with the hollow portion of the seam.
Ito teaches a room comprising one or more hollow framework members wherein the framework comprises a second hollow portion intended to carry electrical or fluid systems [0025], wherein the framework is connected to one or more panels in both vertical and horizontal dimensions and around corners, the panels comprising a first hollow portion intended for cabling/piping leading to an lighting fixture/electrical outlet (K1/K2), water fixtures (K4/K5), or air conditioning units (K3) [0025-0026] at a distance from the framework/edge of the panel, wherein the cabling/piping extend through/from the framework to the appliance/fixture is hidden/concealed for aesthetic purposes [0012-0018], and may extend through multiple panels/frames.
However, Ito does not teach how a hollow space would be formed within a cross-laminated panel.
Kuhn teaches a cross-laminated timber panel use for walls, floors, or roofs, wherein the CLT panel includes a hollow member providing a conduit for cabling, air, and/or plumbing [0010], wherein the conduits eliminate the need for external conduits/ducts [0018] and provide pathways to electrical outlets and light fixtures [0027, 0029] and/or vents [0021, 0028, 0035] at a distance from the edge of the panel. Kuhn also teaches that different systems may comprise different conduits/hollow members [0034], wherein at least one hollow member used for ventilation is in a different layer that one for electrical systems [0022 & Fig. 1 [106(2)/112(2) & [106(5)/112(1)]], wherein the inserts and boards are connected via gluing/adhesive 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a cross-laminated panel with one or more hollow members in one or more layers that provide a first bore that is in communication with the bore along the edge of the cross-laminated panel provided by the hollow seam/frame. One of ordinary skill in the art at the time of invention would have been motivated to provide a way to increase aesthetic qualities of a wall by concealing systems communication between the supplying/draining frame of Campbell and fixtures/outlets located at distances therefrom and would not be limited to providing fixtures/outlets only at the hollow seams (Ito). 
Further regarding claims 29-30, it is not clear whether the hollow seam (fitting) of Campbell is a partitioned seam.
Lachavanne teaches a building system comprising vertical and horizontal wall panels and beams/frames, the beams/frames able to arrange and maintain the panels and integrate means to circulation fluids (water/air/electricity) [0003, 0016] wherein the beam comprises profiles (partitions) for ventilation, cables, and water pipes [0071-0072].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a partitioned second hollow (chase) for different utilities entering from different layers of the cross-laminated panel. One of ordinary skill in the art would have been motivated to solve the management of fluids [0071-0072].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ito and Kuhn, as applied to claim 1 above, optionally further in view of JP 03-091011 U (hereinafter “JP 03”).
Regarding claim 19, while the hollow seams of Campbell are demonstrated to be formed as black/metal trim, an appearance matching that of the boards is considered an aesthetic design change, wherein it has been found that matters relating to ornamentation only and have no mechanical function cannot be relied upon to patentably distinguish from the claimed invention. See MPEP 2144.04 I.
Furthermore, JP 03 teaches a section of a wall comprising a hollow conduit (All Figs. [13]) concealing cabling/wiring, wherein the appearance of the conduit is minimized and matched to the surface of the wall (Fig. 3) using a decorative layer thereabove (All Figs. [14]).
It would have been obvious to one of ordinary skill in the art at the time of invention to match the appearance of the conduit forming hollow seam (fitting) to that of the surrounding surface. One of ordinary skill in the art would have been motivated to conceal any appearance of conduit containing areas in building elements.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ito and Kuhn, as applied to claim 1 above, further in view of Espinosa (U.S. Pub. No. 2020/0299962 A1) (hereinafter “Espinosa”) and Takahashi (JP 2000-013964 A) (hereinafter “Takahashi”).
Regarding claims 24-25, Campbell teaches that steel portions comprising flat flanges (adhesion surfaces) can be connected to via screwing, bolting, or clipping (pgs. 11 & 34), but does not teach an adhesive layer thereon and/or adapters/hollow plugs as claimed.
Espinosa teaches a cross-laminated timber panel comprising an insert, wherein the insert may be hollow [0032], for purposes of routing cables, pipes, or tie rods [0084-0087, 0091], and connected to adjacent boards via gluing, screwing, or nail plates [0032-0035, 0098-0102].
It would have been obvious to one of ordinary skill in the art at the time of invention to use any means of connection for adjoining a routing conduit to adjacent board(s) including a layer of adhesive. One of ordinary skill in the art would have been motivated to use similar/same methods of attachment as that of the boards.
Takahashi teaches a tubular wooden building member [0008-0009], wherein the hollow portion is intended for wiring/cabling and/or fluid piping [0007, 0017], wherein the edge of the tube comprises a reinforcement member (fitting) comprising a flanged flat plate portion (All Figs. [61]), and attachment portion (similar in attachment to the nail plates of Espinosa) (All Figs. [62]) on the flat plate portion that attaches to the surface of the wooden object, and a fitting portion (adapter/hollow plug) (All Figs. [63]) that is insert into the end portion of the hollow member [0013] that prevents impairment of structural strength, airtightness/soundproofing, fire resistance, and workability [0003-0004, 0017-0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a fitting that is plugged/inserted into one or more of the ends/openings of the hollow members. One of ordinary skill in the art would have been motivated to further reinforce any hollow endpoint/opening, preventing impairment of structural strength, airtightness/soundproofing, fire resistance, and workability [0003-0004, 0017-0018]

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ito and Kuhn, as applied to claim 1 above, further in view of Sluys (U.S. Patent No. 4,252,470) (hereinafter “Sluys”).
Regarding claims 27-28, Campbell teaches that the hollow seams as being exposed at the edges of the connecting points.
Ito teaches a room comprising one or more hollow framework members wherein the framework comprises a second hollow portion intended to carry electrical or fluid systems [0025], wherein the framework is connected to one or more panels of similar/identical thickness in both vertical and horizontal dimensions and around corners, the panels comprising a first hollow portion intended for cabling/piping wherein the cabling/piping extend through/from the framework to the appliance/fixture is hidden/concealed for aesthetic purposes [0012-0018], and may extend through multiple panels/frames, wherein the frames may be hidden by a joint plate for blindfolding the fixing portion/framework member and providing a finishing surface [0026, 0030].
Sluys teaches a building panel comprising a plurality of hollow spacers that connect adjacent panels and may provide utility conduits (col. 5, lines 24-39) are recessed as such to provide a flush-mounted cover panel to the hollow spacer (col. 3, lines 22-25 & col. 4, lines 6-13).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a hollow seam having a smaller/recessed width than the adjacent CLT panel, which is matched via a flush-mounted decorative joining plate (Sluys) that hides joining locations/seams (Ito).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 18th, 2022